Order filed September 26, 2019




                                   In The

                   Fourteenth Court of Appeals
                                 ____________

                            NO. 14-19-00528-CV
                                 ____________

                     RICHARD KAMINSKI, Appellant

                                      V.

    TTS LOGISTICS, INC. A CALIFORNIA CORPORATION, Appellee


                  On Appeal from the 234th District Court
                          Harris County, Texas
                    Trial Court Cause No. 2019-18509

                                 ORDER

     The clerk’s record was filed August 5, 2019. Our review has determined that
a relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain the “Order to Enforce Foreign Judgment”
signed March 20, 2019.
       The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before October 10, 2019, containing the signed “Order to Enforce
Foreign Judgment.”

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM



Panel Consists of Justices Jewell, Bourliot, and Zimmerer.